Title: James Madison to Anthony Morris, 31 August 1826
From: Madison, James
To: Morris, Anthony


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Aug. 31. 1826
                            
                        
                        Since I recd. your friendly communications relative to unclaimed dividends on Stock standing in the name of
                            James Madison, I have become pretty well satisfied that the name refers to my father who died in Feby. 1801. which
                            accounts for the date at which interest ceased to be drawn by him. Nor is there any known person of the same name likely
                            to have owned such stock, except the late Bishop Madison who lived many years after that date, and was not likely to have
                            omitted to make the draught, and whose Representative, if possessing the titles, would be as little likely to have done
                            so. Add that among my fathers papers has been found a certificate corresponding with an item in the list you forwarded;
                            being for $73.93. Its No. is 566. Its date Feby 8. 1792. It is marked "Assumed debt," and
                            signed by Jno. Hopkins Comr. How it has happened that the other certificates disappear, can not be traced. It may be
                            further added that the Successor of Mr. Hopkins was heard to mention some time after the death of my father, that there was
                            stock on the books presumed to belong to his Estate. Under these circumstances, my brother, the Exr. of my father thinks
                            it proper to take the requisite steps for a renewal of the lost certificates, and for claiming the dividends due on them.
                            You will oblige us therefore by specifying the steps required for these purposes by the existing law, & rules of
                            the Treasury; and you will increase the Obligation, by enclosing any blank documents which are to be executed by the Execr.
                            in the case.
                        Your past kindness on the occasion makes me unwilling to give you this additional trouble, however sure I am
                            that you will excuse it With assurances of esteem & best wishes
                        
                            
                                J. M.
                            
                        
                    